﻿1.	 Mr. President, speaking for the first time before this Assembly, I have pleasure in associating myself with the , tribute that preceding speakers have paid to you and to your country, Colombia, on the occasion of your election to the presidency of the thirty-third session of the General Assembly of our Organization. Repeated references to your wide experience as historian, economist and politician are, I am convinced, so many guarantees of success for our work.
I wish to promise in advance the full co-operation of my delegation.
2.	It is also with pleasure that I express appreciation of the very high qualities of your predecessor, Mr. Lazar Mojsov of Yugoslavia, who conducted the work of this Assembly with competence and devotion during his term of office.
3.	May I also be permitted to recall the great dedication of our Secretary-General, Mr. Kurt Waldheim, whose acute awareness of the problems besetting countries like mine led him in August 1977 to visit Chad to see for himself what was going on in the country, because the situation we have been confronting for some time has a direct bearing on the question of international peace and security. Mr. Kurt Waldheim believes in fact, and rightly, that, as he said in his report on the work of the Organization:
"The United Nations was intended, among other things, , to be the guarantor of justice and peace for all nations, and most especially for defenceless or small countries which would otherwise have no recourse in a world dominated exclusively by power politics" [See A(33/1, sect. II].
4.	The interest he therefore, attaches to the development of events in my country has won him the appreciation and regard of the people of Chad.
5.	May I also take this opportunity to congratulate Solomon Islands, which has acceded to independence, thus becoming a full Member of our Organization.
6.	We have always declared our faith in the United Nations and affirmed our desire to make a real, albeit modest, contribution to its work. On this score our position remains unchanged. That is why, like other delegations, we wish to express our profound concern at the most topical questions of the moment: southern Africa, the Middle East, disarmament, the new international economic order, to quote but a few.
7.	But first, we crave indulgence and hope not to tax unduly the patience of the Assembly if we mention once again our own special concerns.
8.	As we have already stressed on repeated occasions both here and in other bodies, we have never Concealed the fact that we have an internal problem in Chad and that that problem, alas, is at the roof of the unfortunate events that have shaken our country for 15 years, seriously disrupting our economy and aggravating our country's poverty. Nor have we made a secret of our conviction that a return to peace and a harmonious life in Chad and the safeguarding of lives, property and resources depend first and foremost on the ability of the people of Chad to agree to settle the problem themselves in accordance with the wishes of the people.
9.	Well aware as we are of the situation which we are best placed to judge, we have since the coup d'etat of 13 April 1975 made considerable progress towards a rapprochement of all citizens of Chad and, first and foremost, towards national unity.
10.	Since the Head of the State of Chad, General Felix Malloum Ngakoutou Bey-Ndi, made known the exact dimensions of the phenomena which were troubling the people of Chad, at the fourteenth ordinary session of the Assembly of Heads of State and Government of the Organization of African Unity [OAU], meeting in Libreville, Gabon in July 1977, and since the delegation-of Chad echoed those feelings in the General Assembly of the United Nations at its thirty-second regular session,1 many things have happened in Chad. The most outstanding event is that country's entry into a new transitional but decisive phase in its political evolution.
11.	In fact, one of the principle objectives which the Supreme Military Council and the Provisional Government which followed the coup d'etat of 13 April 1975 set for themselves was a return to a normal life through national reconciliation. Unremitting effective and positive efforts have been made to that end. Thus a number of emissaries have been dispatched, both to the Governments of friendly countries and to our fellow nationals in exile. Within the country itself the forces of order and all our leaders, wherever they may be, have been advised to preach national reconciliation and to be the messengers of peace. The Head of State himself, for his first cont. -is with his compatriots, was to choose the most troubled areas in the country in order to prepare the population for peace. He spoke to them in a friendly, frank and direct way, inviting them to reconsider their position and to participate in the search for a definitive solution to the crisis in Chad.
12.	Convinced of the firm intention of the Supreme Military Council and the Provisional Government to respect the rights and aspirations of all the people of Chad without exception, the Governments we consulted encouraged us and granted us their assistance. It was thus that, thanks to the positive and frank support of the Government of the Democratic Republic of the Sudan, as exemplified by its President, General Gaafar Mohamed Nimeiri, the policy of national reconciliation led to the signing in Khartoum, on 16 September 1977, of the historic agreement between the Supreme Military Council and the Northern Armed Forces Command Council. That agreement triggered the process of a return .to peace in my country with the enacting on 29 August last of the Fundamental Charter of the Republic and the designation of General Felix Malloum Ngakoutou Bey-Ndi as President of the Republic and the appointment of Mr. Hissein Habre to the post of Prime Minister. The documents relating thereto are at the disposal of representatives and bear the following symbols: United Nations document NV/78/74 of 15 September 1978; and document S/12888 of 9 October 1978, of the Security Council.
13.	Therefore, there had been installed in Chad the Government of National Union which took office on 31 August 1978. It includes only two senior officers who have been discharged of all military functions or duties. That Government meets the deep aspirations of the people of Chad and has set as its main task, within the country, to fight by every means to defend our territorial integrity; to fight mercilessly against any secessionist trend in order to preserve the independence and unity of the nation of Chad; to have a constituent assembly elected which would establish new institutions; to institute a new democratic political life which guarantees the secular nature of the State, individual freedoms, fundamental human rights and the effective participation of all social strata in the administration of public affairs and in external affairs, to guarantee the unreserved adherence of Chad to the Charter of the United Nations and to the Charter of the OAU; to practice a foreign policy of friendship and co-operation with all peoples that love peace, liberty, justice and
14.	It might be desirable to recall that Chad belongs to Africa. It is an African State which must maintain its place  in Africa and especially be understood by the African States. In this context the Government of National Union will spare no effort in the struggle for the total liberation of the continent, the strengthening of inter-African cooperation and African unity. It will pursue in particular its action for the development and the consolidation of relations of friendship and co-operation between Chad and its immediate neighbours, providing of course that the latter respect its independence, its sovereignty and its territorial integrity.
15.	Chad also belongs to the third world and to the non-aligned group, and intends to maintain this position consistently and to play its role in the struggle for a higher world civilization. This means that the Government of National Union will practice a policy of non-alignment. This means that its policy will in no way be confused with that of any bloc, be it from the West or the East, and that its positions will not be dictated except by considerations of peaceful coexistence, the independence of States, just and equitable international co-operation, friendship and solidarity among peoples. That policy of non-alignment in no way precludes our taking clear-cut and firm positions on particular international situations, or the maintenance and strengthening of mutually privileged relations such as Chad maintains with certain friendly countries, relations that are justified by history, geographical considerations and mutual interests.
16.	This has been a general account of the important changes that have taken place in my country and which represent, obviously, a decisive step towards the achievement of peace in Chad.
17.	However, if difficulties still arise, they are entirely the fault of a neighbouring country, which seeks to retain the northern parts of the country, which it occupies and where it maintains, through its enormous military might, a fratricidal war in order to have its expansionist interests triumph. It goes without saying that only the interference, the intrigues and the greed of that neighbouring country delay the achievement of total national reconciliation. In truth, what our neighbour in question is conspiring to do within our country goes far beyond what it cynically calls the "Chad rebellion" or "the impossibility for the Government of Chad of living with its people". Moreover, the best refutation of these allegations comes from those whom it calls the "Chad revolutionaries" and for whom it sometimes claims to speak. Those "Chad revolutionaries", last month, in a letter addressed to the ambassador of Chad in Tripoli, stated the following:
"To His Excellency the Ambassador of the Republic of Chad to the Socialist People's Libyan Arab Jamahiriya in Tripoli.
"We, the members of the Committee of Foreign Affairs of the FROLINAT (Front for the National Liberation of Chad, Popular Forces of Liberation, Armed Forces), at present in Tripoli, wish to bring to your attention new tendentious Libyan manoeuvres which were decided on after the formation of the Government of National Union in the country and whose objective is to occupy by force the northern part of the national territory.
"Thus over 6,000 Libyan soldiers and their allies equipped with heavy arms and the most sophisticated weapons have been sent to points in Zouar, Ounianga and Bao to organize large-scale surprise attacks in the regions of BET (Borkou-Ennedi-Tibesti), Batha, Kanem and Ouaddai during the Ramadan festivities. We therefore ask that you denounce in radio broadcasts this new flagrant military invasion by Libya and take the necessary measures to stop it.
"Moreover, we inform you that we are under strict surveillance by the Libyan authorities and do not enjoy our full freedom. All roads leading to the interior of the country are blocked by the forces of aggression. We thought it our duty to bring this information to the notice of our Embassy, because regardless of our divergence of views in the conduct of the affairs of the country we feel that this is a matter that concerns the people of Chad only. For this reason we are more -determined than ever to defend the territorial integrity of our fatherland and will not yield to any enemy a single inch of our territory. We believe the people of Chad are capable of settling their own problems among themselves and without foreign interference. Finally, it is our patriotic sentiments that have prompted us to provide you with this information in order to enable you to take in time the necessary measures to defend and preserve our homeland."
18.	That denunciation of military aggression and Libyan expansionism clearly shows that the "Chad revolution is now seething" in Libya and not in Chad. In any case, the will to guarantee national unity and the indivisibility and secular nature of our country is something felt today by all true Chad nationals wherever they may be. They realize more and more, the dangers of. the Libyan manoeuvres. They feel that they are more and more involved in the national cause and will eventually triumph over the forces of evil.
19.	The democratization of the country now under way, as shown by the installation of the Government of National Union, and national demands impose on us the sacred duty to defend our independence, sovereignty and territorial Integrity, as recognized by all States, the United Nations and the OAU, while hoping that the support and understanding of peace-loving countries will prevail over the pressures of all kinds that are exerted against some of our brothers.
20.	We do not want an aimed confrontation with our adversaries although we have had imposed on us a war that conceals its true name. We simply wish to see our rights respected, to see respected with regard to. us the same principles that others claim for themselves. In this context we shall be forced to fight vigorously against those who attack us and to respond with .blows for every blow that we receive, in keeping with our aspiration to peace and our desire to live in peace and quiet, without which any idea of economic and social development would be illusory.
21. The Republic of Chad has clearly shown since 1973, the date of the: occupation-by Libya of Aouzou, an integral part of our national territory, its readiness to settle the border dispute with that country through peaceful means,
as laid down in the Charter of the United Nations Charter and the Charter of the OAU. Unfortunately, my country's wise attitude is interpreted by the other side as a sign of weakness. Thus, Libya continues, by means of ruses, blandishments and even bad faith, to deny that there is a border problem and always manages to ensure that any negotiations likely to normalize our relations with it fail. And yet it is well known that it has militarily invaded the extreme north of Chad, just as it is clear that it pursues an expansionist policy seeking to annex, in the long or short run, the whole Borkou-Ennedi-Tibesti and Kanem region of Chad-approximately half the territory of Chad. That attitude of Libya, which we have denounced on many occasions, runs counter to the principles which govern relations between States. We wish to say clearly to our Libyan neighbours: put an end to your annexationist policy and to your aggression against Chad; put an end to your brutal interference in the internal affairs of Chad. Then and only then will we be friends, and that will be in the interest of the peoples of Chad and Libya and will also be in the interest of concord and entente in Africa.
22.	We say too that it is the duty of all African States to understand, support and defend Chad's just cause, because the aggression of which Chad is at present the victim is not only contrary to the ideals of Africa, but also threatens other African States which are located very close to Chad.
23.	The OAU, which has been seized of this question since the fourteenth session of its Assembly at Libreville in July 1977, continues to search for a settlement. We sincerely hope that a rapid solution will be found by the Ad Hoc Committee, made up of the Democratic Republic of the Sudan, the Republic of the Niger, the United Republic of Cameroon and the Federal Republic of Nigeria, which was set up for the purpose at the fifteenth ordinary session of the: OAU Assembly at Khartoum in July [see A/33/235 and Corr. l, annex II, AKG/Res.94 (XV)].
24.	Finally, we address a pressing appeal to the international community to do everything in its power to protect small countries such as mine against the desire for domination and hegemony of rich countries like Libya. Our Organization must assume its obligations and ensure for small countries like mine the peace and security they need to deal with .the vital problems, which beset them, namely, the fight against under-development and. the poverty accentuated by the suffering caused by the recent drought. Chad has enormous potential, but that potential requires vast means for its exploitation, and above all it needs peace, public security and the protection of the life and property of our people.
25.	We wish in particular to remind those of the great nuclear Powers whose interests are more or less at the root of the kind of assistance and the; massive supply of the most murderous weapons with which they provide Libya, that by virtue of the principles they defend here, sometimes with heat, they should not abandon the countries which have no resources and leave them at the mercy of those which have too much, and whose warlike attitude is quite clear, as is the case with Libya. We have learned through the press the horrifying news that Libya in its expansionist and war-like attitude, intends to build a nuclear plant, it is easy to imagine the apprehensions of my Government in the light
of such a prospect-particularly since that plant could use uranium from the Aousou region in the territory of Chad. We request the Powers which thus promote Libya's dangerous aspirations not to allow Chad and its people to be sacrificed to or enslaved by neighbouring countries.
26.	To those internal and regional problems must be added another great concern: the constant threat to the survival of the whole of mankind. I wish to speak of disarmament.
27.	The unbridled arms race of certain major Powers has led to the existence of incalculable means of destruction on our planet.
28.	It was most appropriate that the General Assembly devoted its tenth special session to that disquieting problem. My country considers that that session was an important milestone in the disarmament process. It believes that the time has come to orient research on the use of nuclear energy towards peaceful ends and, above all, to invite the great Powers to refrain from imposing those weapons on certain States, as some recent agreements indicate is happening.
29.	One of the criticisms we hear levelled most often at the United Nations concerns its inability to adopt timely, significant and effective measures to solve world problems. Threats to international peace and security which could have been prevented under the Charter have frequently degenerated into bloody conflicts difficult to contain. Yet, whenever crises arise, seriously endangering the stability of the world, it is generally the United Nations we turn to in the hope of finding solutions. What deserves criticism, in our view, is the fact that common decisions resulting from the concerns of the whole community yield in the long run to the limited, interests of some, instead of representing a definitive settlement of a particular problem. That is the reason for the persistent contradiction between the desire for peace, security and co-operation and the constant danger of a general conflagration.
30.	When we consider the reasons that led the nations to create this Organization we find that the United Nations remains a very valuable instrument for satisfying the legitimate aspirations of mankind. Therefore its successes or its failures depend first and foremost on the way we employ that instrument. To use it rationally we must make every effort to ensure that its system and principles, to which we have unanimously subscribed, prevail over rivalries stemming from selfish concerns. There are many cases which can be settled only within the framework of the United Nations if we sincerely want to avoid a war fir more devastating than the Second World War. The time has come to team the obvious lessons from the tribulations besetting the nations, of the world and to take steps to safeguard it before it is too late.
31.. Southern Africa in particular is experiencing an explosive situation which is becoming rapidly more and more serious. The task of the United Nations should be not simply to prevent war from breaking out by resorting to palliatives but rather systematically to eliminate its causes, so that the oppressed peoples may live in peace, in other words, the international community must make every effort to assist them in their just struggle against the white racist minority regimes.
32.	In Zimbabwe nothing has changed, in spite of the Anglo-American plan, which first and foremost had the objective of bringing to the negotiating table the main parties involved. Rather Ian Smith and his clique have been allowed to gain time and to use every ruse to render inoperative all the positions that do not satisfy them or their accomplices abroad. The delegation of Chad notes with regret the journey made by Ian Smith to the United States, which no doubt will enable him to obtain assistance from his friends in order to implement his "internal settlement" plan and thus stay in power. The lesson to be drawn from this attitude on the part of Ian Smith is that the manoeuvres of the Powers involved in the settlement of the crisis in Zimbabwe have made it impossible for them to face their responsibilities. For its part, Chad has not changed its position, which remains constant, and it expresses its total support for the Patriotic Front, which alone is carrying on a struggle that fully meets the desires of the Zimbabwean people.
33.	In Namibia the peace agreement arrived at with such great difficulty with the assistance of five Western Powers has been torpedoed by the Pretoria regime. The plan adopted by the Security Council and resolutions 431 (1978) and 432 (1978) will thus remain dead letters, as usual. It is equally true that Namibia is regarded by the whole international community as on international Territory. Therefore it is our duty to resort now to every possible means to implement the decisions of the United Nations—in this instance the Programme of Action adopted at the ninth special session [see resolution S-9/2].
34.	In South Africa it has become mote and more obvious that not only have our decisions with a view to restoring the rights of the peoples not been implemented but the catastrophic situation in which the blacks have been placed is being aggravated. There is no doubt that, with a Vorster as President and a Botha as Prime Minister, the arrests, torture, assassination, hangings in prisons and machine-gunning of blacks in the streets, as in Sharpeville in 1960 and Soweto in 1976, will instance. The question is how long the world will put up with the apartheid regime, whose true intentions are only too clear. Those who, while frequently invoking human rights, at the same time refuse to apply the resolutions and sanctions against that regime will in the long run bear all the consequences of their perfidious attitude; because it is their attitude alone that ensures, the survival of the apartheid regime.
35.	In other parts of the world situations as disquieting as those I have mentioned are still unresolved while the populations puffer. On these questions, too, Chad has adopted a position which is totally unambiguous, whether in the OAU, the Conferences of non-aligned countries or the United Nations. Therefore' it would be idle for me to repeat our position here, since it remains unchanged.
36.	During the post-war period discussions concerning international economic and social activities were held in terms of the problems and needs of the developed countries. Nevertheless, it is already two decades since the United Nations began to devote a great deal of its time to the problems of the developing world. That international solidarity-or, I should say, that solidarity among Western countries-which, incidentally, was characterized by the implementation of the Marshall Plan, does not exist for the international community when it comes to assisting the peoples of the under-developed countries, whose problems are greater, more urgent and more dramatic than were those of Western Europe in the aftermath of the Second World War.
37.	However, considerable progress has been made as regards ways of making the world aware of the situation of those poor countries. The proclamation of the First United Nations Development Decade and the first session of UNCTAD were part of that programme, which has been followed by three more sessions of UNCTAD, the proclamation of the Second Development Decade, the sixth and seventh special sessions of the General Assembly and a number of regular sessions of the Assembly and many other organs of the United Nations family.
38.	For two decades, as I have said, all the problems of development have been referred to in the texts adopted by the bodies to which I have referred, but today those problems still exist with the same acuteness. We shall mention but a few.
39.	In the field of commodities the deterioration in the terms of trade, which President Senghor has rightly called "the new black slavery", still exists. Resolution 93 (VI) of UNCTAD5 concerning the Integrated Programme that was conceived to solve the problem, still comes up against delaying tactics on the part of rich countries, particularly in respect of the creation of the common fund, which is its main element.
40.	We venture to hope that the United Nations Negotiating Conference on a Common Fund under the Integrated Programme for Commodities, which will resume its work on this question in November, will at long last find a happy solution to the problem. Similarly, we place our hopes in the fifth session of UNCTAD, which is to meet in Manila next year and which should bring in-new elements.
41.	While the developing countries themselves bear the major responsibility for development, external financial assistance is none the less indispensable. Regrettably, the 5 per cent rate of growth which the developing countries were to have achieved by the end or" the First Development Decade, thanks to the transfer of external resources, has never been achieved. Under General Assembly resolution 2626 (XXV), a target of 0.7 per cent of gross national product was set for transfer of public assistance for development by the developed countries to the developing countries, but it is already obvious that that target, too, will
not be met, although we are now on the eve of the third development decade. At present only three countries have achieved or exceeded that rate. We hope, however, that the States members of the European Economic Community will keep the promise they made to increase the volume and the quality of their assistance within the framework of a general strategy for development under which the poor countries in particular should receive an increased proportion of official assistance.
42.	The debt crisis among the developing countries is a. problem of great concern. The international community must take urgent measures to reduce the debt of the developing countries, in particular the least developed among them, whose development is already greatly jeopardized. On that point the ninth special session of the Trade and Development Board did not achieve the. expected results. Nevertheless, we hail the welcome initiative of certain rich countries to cancel or reduce the debts of some developing countries. For our part, we wish publicly to thank the Federal Republic of Germany for its decision to transform the loans it had made to Chad into gifts.
43.	Chad's position on international monetary problems is the following. All countries should participate effectively and on an equal footing in the decisions and management of international monetary institutions. That means that decisions and consultations on monetary matters, which inevitably have an impact on the economic and social development of the .third world, should no longer be left solely to a small group of countries, even if they are the richest.
44.	It is now recognized that technological backwardness widens the already yawning gap between the developed and the developing countries. Taking advantage of their progress in this field, the rich countries use the transfer of technology as an actual bargaining point, and' this is contrary to the relevant provisions of the Declaration oh the Establishment of a New International Economic Order [resolution 3201 (S-VI)], the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)], and the Lima Declaration and Plan of Action on Industrial Development. In this connection, we place great hopes in the forthcoming United Nations Conference on Science and Technology for Development, in the preparation of which my country is taking an active part.
45.	Co-operation between developing countries has been the main concern of those countries since their accession to independence. Chad, for its part, is resolutely committed to this course, because we believe that strengthening such co-operation will lead the developing countries towards the collective autonomy that is: one of the very basics of the new international economic order.
46. Technical co-operation between developing countries falls within that context. In this connexion, the recent United Nations. Conference on Technical Co-operation among Developing Countries was a step forward. That is why we support what it has now been agreed to call the Buenos Aires Plan of Action.
47.	We hope that these problems that we have just mentioned, and many others affecting economic relations among developed and developing countries, will henceforth be discussed within the United Nations. That is why the Committee established under General Assembly Resolution 32/174, known as the Committee of the Whole, was set up. We cannot understand why certain States refuse to admit that that Committee has this right to work jointly to activate the negotiations towards the establishment of the new international economic order.
48.	My delegation is disappointed that a procedural impasse was reached in the Committee's work and that it was unable to agree on the interpretation of its mandate. The present impasse should not be used as a pretext by some delegations to take the North-South dialogue outside the United Nations. We must devote ourselves to reaching a clear definition of a new mandate so that the Committee may carry out the task of verifying the implementation of the agreements relating to the establishment of the new international economic order and the task of facilitating economic negotiations.
49.	The international Organization has made considerable progress. Nevertheless, there are still many difficult problems confronting us and, therefore, urgent efforts are required to ensure that the appeals of the suffering peoples, of the peace-loving countries, no longer come up against a wall of silence. Let us, then, use the institutions we have and the tools available to us to achieve the goal we have been pursuing since the birth of the United Nations: justice, peace, security, co-operation and a better life for everyone, the powerful and the weak, the rich and the poor.
